Name: 2004/589/EC: Council Decision of 19 July 2004 concerning the notification to the Republic of Korea of the withdrawal of the European Community from the Agreement on telecommunications procurement between the European Community and the Republic of Korea
 Type: Decision
 Subject Matter: communications;  trade policy;  Asia and Oceania;  European construction;  international affairs
 Date Published: 2006-05-30; 2004-08-06

 6.8.2004 EN Official Journal of the European Union L 260/8 COUNCIL DECISION of 19 July 2004 concerning the notification to the Republic of Korea of the withdrawal of the European Community from the Agreement on telecommunications procurement between the European Community and the Republic of Korea (2004/589/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of Article 300, thereof, Having regard to Article 8(5) of the Agreement on telecommunications procurement between the European Community and the Republic of Korea (1) (hereinafter referred to as the Agreement) as adopted by Decision 97/784/EC (2), Having regard to the proposal from the Commission, Whereas: (1) Pursuant to Article 8(5) of the Agreement either Party may withdraw from the Agreement by notifying the other party. (2) The Agreement has, with the withdrawal of the Community telecommunications operators, the liberalisation of the Korean telecommunications market and the privatisation of Korea Telecom, become devoid of purpose. (3) Korea also considers that the Agreement has become devoid of purpose. (4) It is appropriate that the Community should withdraw from the Agreement. (5) The Council should authorise the Commission to notify the withdrawal from the Agreement. (6) The Memorandum concerning the procurement of private telecommunications operators between the European Community and the Republic of Korea (3) should be maintained, HAS DECIDED AS FOLLOWS: Article 1 The Community hereby withdraws from the Agreement on telecommunications procurement between the European Community and the Republic of Korea. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to notify the Republic of Korea of the withdrawal. Done at Brussels, 19 July 2004. For the Council The President P. H. DONNER (1) OJ L 321, 22.11.1997, p. 32. (2) OJ L 321, 22.11.1997, p. 30. (3) OJ L 321, 22.11.1997, p. 41.